Exhibit 10.32 Binding Term Sheet re: Joint Development Agreement By and Between PRINCIPAL SOLAR, INC. and ENERGY SURETY PARTNERS, LLC June 5 , 2015 This binding term sheet (the “Agreement”) sets forth the general terms and conditions of the joint efforts of the named co-developers to develop one or more solar projects further described herein. This Agreement is intended to be, and is, binding on each of the co-developers named herein (together, the “Co-Developers”), subject only to the good faith negotiation and execution of definitive transaction documents ("Joint Development Agreement"), and the Co-Developers agree to expeditiously prepare and execute such definitive transaction documents no later than June 19, 2015. Co-Developer Principal Solar, Inc., a Delaware Corporation (“PSI”) Co-Developer Energy Surety Partners, LLC, a Delaware limited liability company (“ESP”) Project One or more solar projects totaling up to to be developed and constructed at a site or sites near Amarillo, Texas, each a "Project" further described in an exhibit hereto and, where context dictates, collectively the “Projects”. Further Development ESP has spent over 24 months studying the 3 ,600 mile Competitive Renewable Energy Zone ("CREZ") lines and substations to identify the most financially viable locations based on a set of strict parameters. A few examples of the criteria include: ERCOT queue, Transmission congestion risk, best marginal pricing, avoidance of complex mineral rights issues, and affordable land due to water related issues. These and many other confidential parameters have led to the identification of financially viable project sites. ESP and PSWW hereby agree to a 500MW DC joint development effort in Texas. The parties have secured control for the first 150MW DC (Principal Sunrise VI (aka TER 1) and are negotiating the next 150MW DC (TER 2) and 200MW DC (TER 3) sites, both located in the western panhandle of Texas. Projects jointly developed beyond Principal Sunrise VI will be based upon the final economics of Principal Sunrise VI and scaled on the basis of MW DC. Ownership In all instances, PSI will be the long-term owner/operator of the Project and all aspects of the definitive agreement will support PSI's ownership and include PSI's ability to consolidate the Project into its separate financial statements in accordance with U.S. GAAP. 1 ESP Responsibilities ■ Deliver the electric power produced to credit worthy entities that use large volumes of electricity ■ Negotiate initial terms of multi-yearpower purchase agreement ("PPA") withcredit-worthy off-taker(s) ■ Provide site control of the land under consideration for development free of any encumbrances and ready for permitting ■ Conduct detailed financial, technical and contractual feasibility analysis of the Project ■ Provide information on all grants of mineral rights for the land considered for development and ensure such grants pose no conflict for development of the Project ■ Provide all meteorological data to assist in market and system analysis and due diligence of PSI ■ Assist in identifying the appropriate contacts with whom to negotiate and assist in resolution of real estate entitlements, permitting, zoning, regulatory and permitting issues ■ Manage local relationships with city, county and local government/political officials ■ Provide access to lands for environmental, civil engineering and interconnection studies to ensure a timely development of the Project ■ Support PSI's efforts to secure construction and long term financing for the Project ■ Support PSI's efforts to secure the best possible pricing for key equipment including panels, inverters, racking systemsand , potentially , energy storage solutions ■ Complete interconnection studies and negotiate initial terms necessary to interconnect the Project to the Electric Reliability Council of Texas ("ERCOT")electricity distribution system ■ Identify, prepare, expedite and submit applications for permits as necessary or desirable for construction, ownership and operation of each Project, except for those Permits generally provided under a separate construction contract ■ Identify, structure, apply and negotiate with taxing authorities at the local, state and federal levels to secure all available credits, abatements, deductions, depreciation allowances, limits on appraised value, incentives or other benefits available to at the local, stateand federal levels for renewable energy projects PSI Responsibilities ■ Provide development capitalto be used according to a mutually agreed upon schedule of project development milestones.These funds shall be used solely to develop the Project covered hereunder. ■ Support ESP to build and manage relationships with key utility contacts ■ Provide information as needed to secure interconnection of the Project to the grid(s) regulated by ERCOT ■ Provide ESP information and assistance as necessary to secure all available credits, abatements, deductions, depreciation allowances, limits on appraised value, incentives, rebates or other benefits available for renewable energy projects at the local, state and federal levels ■ Arrange long term financing for the Project ■ Engage an engineering, procurement and construction ("EPC") firm to build the project and engage supporting professional firms including engineering, surveying, environmental assessment, accounting, and similar firms necessary or desirable to support the Project development Duration A definitive Joint Development Agreement executed pursuant hereto shall remain in full force and effect until such time as the last Project included in the exhibits hereto is completed or abandoned or is otherwise terminated by mutual agreement of the Co-Developers. 2 Project Due Diligence Upon commencement of a due diligence process conducted by PSI and lasting no more than 120 days from the date hereof, PSI shall evaluate the Project included in Exhibit A hereto and determine, in its sole and absolute discretion, the feasibility and desirability to build, own and operate the Project. Project Development Agreement Upon completion of due diligence on a Project included in an exhibit hereto, the Co-Developers will enter into a separate project development agreement ("PDA") executed pursuant hereto which shall remain in full force and effect for a period of time necessary to complete the Project (the "Term"). Exclusivity Each Co-Developer agrees to work exclusively with the other Co-Developer to develop and bring into commercial operation (the date of which is the commercial operation date ("COD")) the Project identified in an exhibit hereto. Development Expenses The Co-Developers shall work together to effectively manage and limit development expenses associated with the Project. The development budget shall be reviewed and agreed upon before any project and site development efforts commence, and progress against such budget will be tracked and reported on a weekly basis to each of the Co-Developers. Project travel related expenses are included in the project development budget previously submitted and are considered third party expenses. Invoicing, Collection and Distribution of Revenue The Co-Developers shall work together to establish an agreeable project expense tracking and payment system. All accounting and payment related activities will be transparent to each of the Co-Developers, and the Co-Developers will conduct a monthly accounting review at which Co-Developer will openly share information on all costs and revenue related to all Projects undertaken. Confidentiality Each Co-Developer acknowledges a duty of confidentiality owed to the other. Except as may be specifically authorized in advance by the non-disclosing Co-Developer in writing or as agreed in furtherance of the joint development effort,or as required by law or regulation, the disclosing Co-Developer shall not, at any time during , or for a period of two years after the expiration or termination of this Agreement, retain in writing, use, divulge, furnish, publish or make accessible to anyone or use for his/her own benefit or for the benefit of others, any confidential information as defined below in any form obtained or received by it under or in connection with this Agreement, relating to the other Co-Developer or its affiliates or to its or their actual or proposed technology, products, services, customers, markets, plans, strategies or businesses generally. This section shall survive any termination of this Agreement. Confidential Information Each Co-Developer agrees that “Confidential Information” shall mean any oral, written, graphic or machine-readable information including, but not limited to, that which relates to patents, patent applications, research, product plans, products, developments, inventions, processes, designs, drawings, engineering, formulae, markets, software (including source and object code), hardware configuration, computer programs, algorithms, business plans, agreements with third parties, services, customers, marketing or finances of the disclosing party, which either party designates as confidential or proprietary when disclosed or which is, by the contents or context of its delivery , confidential in nature. Confidential Information shall not include any informationthat (a) was known to the disclosing Co-Developer prior to its disclosure by the non-disclosing Co-Developer, (b) was in the public domain at the time of disclosure, or subsequently becomes part of the public domain without fault or act of the Co-Developer, (c) is disclosed to the disclosing Party by a third party in good faith, which third party was not subject to an obligation of confidentiality with regard to such information, (d) is developed independently of any Confidential Information, or (e) is specifically released from confidential status by the disclosing Co-Developer.
